Exhibit 10.17

Amendment 2016-1
to the
Devon Energy Corporation
BENEFIT RESTORATION Plan

The Devon Energy Corporation Benefit Restoration Plan (the "Plan") is amended,
effective as of the date of execution hereof, as follows:

1.Effective as of the date of execution hereof, Section 7.1 of the Plan ("Claims
Review Procedures") is amended to add new subsections (d) and (e), such new
subsections to read as follows:

"(d)Exhaustion of Claims Procedures. A claim or action (1) to recover benefits
allegedly due under the Plan or by reason of any law; (2) to enforce rights
under the Plan; (3) to clarify rights to future benefits under the Plan; or (4)
that relates to the Plan and seeks a remedy, ruling or judgment of any kind
against the Plan or a plan administrator or a party in interest (collectively, a
"Judicial Claim"), may not be commenced in any court or forum until after the
claimant has exhausted the Plan's claims and appeals procedures (an
"Administrative Claim").  A claimant must raise all arguments and produce all
evidence the claimant believes supports the claim or action in the
Administrative Claim and shall be deemed to have waived every argument and the
right to produce any evidence not submitted to the Committee as part of the
Administrative Claim.  Any Judicial Claim must be commenced in the appropriate
court or forum no later than 24 months from the earliest of (A) the date the
first benefit payment was made or allegedly due; (B) the date the Committee or
its delegate first denied the claimant's request; or (C) the first date the
claimant knew or should have known the principal facts on which such claim or
action is based; provided, however, that, if the claimant commences an
Administrative Claim before the expiration of such 24-month period, the period
for commencing a Judicial Claim shall expire on the later of the end of the
24-month period and the date that is 3 months after the final denial of the
claimant's Administrative Claim, such that the claimant has exhausted the Plan's
claims and appeals procedures.  Any claim or action that is commenced, filed or
raised, whether a Judicial Claim or an Administrative Claim, after expiration of
such 24-month limitations period (or, if applicable, expiration of the 3-month
limitations period following exhaustion of the Plan's claims and appeals
procedures) shall be time-barred.  Filing or commencing a Judicial Claim before
the claimant exhausts the Administrative Claim requirements shall not toll the
24-month limitations period (or, if applicable, the 3-month limitations period).

(e)Venue.  The courts of competent jurisdiction in Oklahoma City, Oklahoma shall
have exclusive jurisdiction for all claims, actions and other proceedings
involving or relating to the Plan, a plan administrator or a party in interest,
including, by way of example and not limitation, claim or action (1) to recover
benefits allegedly due under the Plan or by reason of any law; (2) to enforce
rights under the Plan; (3) to clarify rights to future benefits under the Plan;
or (4) that relates to the Plan and seeks a remedy, ruling or judgment of any
kind against the Plan or a plan administrator or a party in interest."

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1



DB1/ 89214934.1

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Devon Energy Corporation (acting through its authorized
delegate) has caused this Amendment 2016-1 to the Plan to be executed this 20th
day of October, 2016.  

DEVON ENERGY CORPORATION

 

By:  /s/ Tana K. Cashion______________________
Name:  Tana K. Cashion
Title:  Senior Vice President, Human Resources

[Signature Page to Amendment 2016-1 to the

Devon Energy Corporation Benefit Restoration Plan]



 

 

 

 

 

